Citation Nr: 1309452	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  11-26 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at Baptist Medical Center South from January 2, 2011, to January 4, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1955 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in February 2013 at the VA Regional Office in St. Petersburg, Florida.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

Additional development is needed before the Board can adjudicate this claim.  

Review of the medical reimbursement folder reveals that prior to the Veteran's claim, a claim for reimbursement from VA was made by Northeast Florida Cardiology.  This facility is listed as the billing provider in a Health Insurance Claim Form (Form CMS-1500).  The original claim filed by Northeast Florida Cardiology has not been associated with the Veteran's medical reimbursement folder.  In addition, it appears that there may be additional records associated with this claim in Vista Imaging, which the Board does not have access to.  See records from the North Florida/South Georgia Veterans Health System.  On remand, efforts should be made to obtain the original claim filed by Northeast Florida Cardiology and to associate any pertinent records located in Vista Imaging with the medical reimbursement folder.  If there are any other outstanding adjudication documents, those should also be obtained.  

Accordingly, the case is REMANDED to the VAMC, via the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Obtain the original claim filed by Northeast Florida Cardiology, and any other outstanding adjudication documents, and associate them with the Veteran's medical reimbursement folder.  

2.  Associate any pertinent records located in Vista Imaging with the medical reimbursement folder.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate action, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                  (CONTINUED ON NEXT PAGE)






As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



